Citation Nr: 0905952	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  02-17 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active military service with the Army 
National Guard from May 1964 to November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision in 
which the RO granted service connection and assigned an 
initial 10 percent rating for major depressive disorder, 
effective January 2, 1997.  The Veteran filed a Notice of 
Disagreement (NOD) in March 2002, and the RO issued a 
Statement of the Case (SOC) in April 2002.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2002.

In November 2003, the Board remanded the matter on appeal to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further development and readjudication.  
In March 2005, the RO assigned a higher initial rating of 30 
percent for major depressive disorder, as well as assigned an 
earlier effective date for the grant of service connection 
and award of initial compensation of September 19, 1995.  See 
March 2005 rating decision and Supplemental SOC (SSOC)).

In September 2006, the Board again remanded the claim to the 
RO, via the AMC, for additional development.  After 
completing the requested actions, the AMC continued the 
denial of the claim (as reflected in the June 2007 SSOC), and 
returned this matter to the Board for further appellate 
consideration.

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service- 
connected).  Also, although the RO granted a higher initial 
rating for major depressive order, as higher ratings are 
available and a claimant is presumed to seek the maximum 
available benefit for a given disability, the claim for 
higher initial rating for major depressive disorder remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the period from September 19, 1995 to November 6, 
1996, the Veteran's major depressive disorder was manifested 
, primarily, by anxiety, distress, and increased depression 
over the loss of his job (with some relief and benefit from 
treatment and medication) along with agitation, sleep 
disturbance, memory difficulties, and difficulty performing 
tasks to the same capacity as earlier; overall, these 
symptoms are indicative of no more than definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.

2.  For the period since November 7, 1996, the Veteran's 
major depressive disorder has been manifested, primarily, by 
depressed mood, anxiety, and chronic sleep impairment; 
overall, these symptoms are indicative of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for major depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9434 (as in effect since November 7, 1996); 
38 C.F.R. § 4.132, Diagnostic Code 9405 (as in effect prior 
to November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an October 2006 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating, as 
well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The letter specifically informed the Veteran 
to submit any evidence in his possession pertinent to the 
claim on appeal and provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of this letter, and opportunity for the Veteran to 
respond, the April and June 2007 SSOCs reflect readjudication 
of the claim.  Hence, the Veteran is not shown to be 
prejudiced by the timing of the notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of post-
service private medical records, as well VA outpatient 
treatment records, and reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran and by his 
representative, on his behalf.  The Board also finds that no 
further RO action is needed prior to appellate consideration 
of the claim.

Regarding the above, the Board notes that the September 2006 
remand was primarily for the AMC to provide further notice 
and to consider the claim under the former and revised 
applicable criteria, as appropriate.  After providing further 
notice, as discussed above, and associating additional 
evidence with the claims file, in an April 2007 SSOC, the AMC 
considered the claim under both former and revised criteria.  
Although the April 2007  SSOC was initially sent to an 
incorrect address and was returned as undeliverable, The 
record appears to indicate that the RO resent the SSOC to the 
Veteran's correct address in June 2007.  Thus, it appears 
that the RO  substantially complied with the September 2006 
remand directives, and that no further action in this regard 
is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).

The Board further notes that, even if the April 2007 SSOC was  
not, in fact, resent by the AMC,, given the general nature of 
the former criteria (as discussed below)and the limited time 
period affected by the former rating criteria (from the  
September 19, 1995 effective date of the grant of service 
connection through November 6, 1996), the Board finds that 
the Veteran is not shown to be prejudiced by such error.  
Moreover, as  regards the additional evidence discussed in 
the April 2007 SSOC, upon  review, the Board observes that 
this evidence is essentially  cumulative of evidence already 
of record and discussed in the prior March 2005 SSOC.  Under 
these circumstances, a remand to reissue the April 2007 SSOC 
-if it were, in fact, not resent-would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

As addressed in more detail below, the criteria for rating 
psychiatric disorders were revised effective November 7, 
1996.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In addition to the applicable rating criteria, in evaluating 
the Veteran's major depressive disorder, the Board has also 
considered the Global Assessment of Functioning (GAF) scores 
assigned, and the definition of those scores.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  There is no question 
that the GAF score and the interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

A.  Rating Criteria in Effect Prior to November 7, 1996

Prior to November 7, 1996, the rating criteria for rating 
psychoneurotic disorders, to include major depressive 
disorder (Diagnostic Code 9405), provided as follows:

A 30 percent rating is assignable upon a showing of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  38 C.F.R. § 4.132  (as in effect 
prior to November 7, 1996).  The term "definite" is  
defined as "distinct, unambiguous, and moderately large in 
degree," and as representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 
4752 (1994).  See also Hood v. Brown, 4 Vet. App. 301 (1993).

A 50 percent rating is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is considerably impaired, or when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9405.

A 70 percent rating is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or when the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment of the ability in the ability to obtain or 
retain employment.  Id.

A 100 percent rating is assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, or for 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  Id.  These criteria represent 3 independent 
bases for granting a 100 percent rating.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

The evidence pertinent to the timeframe in question reflects 
that, in August and September 1995 letters, Dr. C., a private 
psychologist, noted that the Veteran had excellent cognitive 
functioning and that psychological testing indicated severe 
depression along with anxiety and agitation, confusion, 
forgetfulness, difficulty concentrating, sleep disturbance, 
and fatigue.  Dr. C. noted that the Veteran was passive and 
hypersensitive in his interactions with others.  

An October 1995 VA mental hygiene clinic note reflects a 
blunted, stable, and congruent affect; anxious and moderately 
depressed mood; slow, spontaneous, and monotonous speech with 
normal volume and intensity; organized and goal-oriented 
thought process; suicidal ideation that he would never act 
upon; decreased energy, concentration, and self esteem; and 
chronic anxiety.

A report of an October 1995 VA examination reflects the 
Veteran's complaints of anxiety, distress, and increased 
depression due to the loss of his job but that he  had some 
relief and benefit from treatment and medication.  He stated 
that he was doing an exemplary job but was asked to resign 
because of interpersonal difficulties with at least one co-
worker.  Examination revealed no evidence of thought 
disorder, auditory or visual hallucinations, delusions, or 
any organic dysfunction.  The examiner noted that the Veteran 
clearly is quite distressed, with elements of depression and 
anxiety that are currently somewhat responding to medication.  
The examiner also noted that it appears that there are some 
underlying characterological struggles that may well lead to 
some of the difficulties in interacting with others.  
[Parenthetically, a December 1996 VA letter reflects that, 
upon the Veteran's objection to this examination, the 
December 1995 VA examination report, discussed below, was to 
supersede this examination report.]

A report of a December 1995 VA examination reflects a history 
of marked anxiety and depressive symptoms earlier in the year 
with loss of interest in all activities that led to his 
resignation from his job in January.  He eventually sought 
mental health care and was prescribed medication, which 
helped greatly.  He reported being able to sleep but 
continued to have misgivings about his job.  He stated that 
he regrets his rash decision and would like to return to his 
job.  He also stated that he has been married for 30 years.  
Psychological testing suggested personality problems and 
major affective disorder.  

A February 1996 VA mental hygiene clinic note reflects the 
Veteran's report of significant improvement with current 
medication but with memory difficulties from time to time, 
such as forgetting where he parked his car, and difficulty 
performing tasks to the same capacity as earlier.

In a March 1996 letter, Dr. C. essentially reiterated the 
contents of her earlier letters and added that the Veteran 
could work in the future at a non-stressful work activity and 
no detailed task job.

Comparing the manifestations of the veteran's major 
depressive disorder to the applicable criteria as in effect 
prior to November 7, 1996, the Board finds that, prior to 
that date, the veteran's major depressive disorder symptoms 
more nearly approximated the criteria for the initial 30 
percent rating assigned.  

During this time frame, the evidence reflects that the 
veteran's disability was manifested, primarily, by anxiety, 
distress, and increased depression (seemingly over the loss 
of his job, but with some relief and benefit from treatment 
and medication) along with agitation, sleep disturbance, 
memory difficulties, and difficulty performing tasks to the 
same capacity as earlier.  These symptoms caused the 
Veteran's ability to establish or maintain effective and 
wholesome relationships with people to be definitely 
impaired, but his ability to establish and maintain effective 
or favorable relationships with people was not, at least, 
considerably impaired.  In this regard, the record indicates 
that he was able to maintain his marriage of 30 years and he 
only had interpersonal difficulties with a few co-workers 
prior to resigning.  In addition, his symptoms were shown to 
result in definite industrial impairment, but were not shown 
to result in considerable industrial impairment, as reflected 
by a notation that he performed his job well prior to 
resigning and that his treating psychologist thought that he 
could work in the future.

As, for the period prior to November 7, 1996, the criteria 
for the next higher, 50 percent, rating are not met, it 
logically follows that the criteria for an even higher rating 
are likewise not met.  

B.  Rating Criteria in Effect Since November 7, 1996

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include major depressive disorder (Diagnostic 
Code 9434), are rated as follows:

A 30 percent rating is assignable for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.132, Diagnostic 
Code 9434 (1997-2008).

A 50 percent rating is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Initially, the Board notes that, since the change in rating 
criteria, in continuing the 30 percent rating, the RO has 
referenced  Diagnostic Code 9435 for mood disorder, not 
otherwise specified, although Diagnostic Code 9434 is 
specifically for major depressive disorder.  In any event, 
comparing the Veteran's major depressive disorder symptoms to 
the criteria of the General Rating Formula, the Board finds 
that the criteria for a rating in excess of 30 percent for 
the disability have not been met at any point  since November 
7, 1996.

The  report of a June 2001 VA examination reflects a history 
of depression and anxiety due to tinnitus.  The Veteran was 
taking medication for his mood.  The examiner noted that 
recent case notes from just two weeks ago indicate that the 
Veteran has experienced almost total abatement of symptoms 
and that the Veteran is happy with full affect.  The examiner 
added that, as of May 31, 2001, the Veteran did not appear 
significantly depressed.  Examination revealed adequate 
memory for recent and remote events; average intelligence; 
affect of normal intensity and consistent with discussion 
content; clear, goal-directed, spontaneous speech of normal 
pace and volume; rational thought content; and normal energy 
level.  Although the Veteran stated that he was depressed, 
the examiner observed that the Veteran did not appear 
significantly depressed or anxious.  The Veteran denied 
delusions, auditory hallucinations, and suicidal ideation or 
intent.  He reported that sleep and appetite were adequate, 
but noted difficulty motivating to do things.  The examiner 
assigned a  GAF score of  72.  The examiner noted that the 
Veteran appears to be functioning better than he acknowledges 
and that psychological test results show evidence of 
malingering.  The examiner further stated that the Veteran 
did not appear to be experiencing any significant mental 
disorder and that his depression appeared to be well in check 
through current medications.

A November 2004 VA mental health note reflects compliance 
with current medication and improvement with this regimen 
with no depressive symptoms.  Examination revealed good 
grooming; euthymic mood, affect congruent with mood, no 
suicidal or homicidal ideation, goal-directed thought 
process, good judgment and insight, and no evidence of 
delusions.  The psychiatrist diagnosed the Veteran with major 
depressive disorder in remission, and estimated his GAF as 
ranging from 65 to 70.

The  report of a January 2005 VA examination reflects 
complaints of depressed mood most of the day with loss of all 
interest and pleasure, insomnia, loss of appetite, and 
recurring thoughts of death.  The Veteran reported being 
close to his wife but seldom seeing their two adult children 
and that he is socially isolated.  Examination revealed 
intermittently pressured speech; cooperative and friendly 
attitude to the examiner; constricted affect; agitated and 
depressed mood; intact attention; unremarkable, goal-directed 
thought process; preoccupation with one or two topics; intact 
judgment; normal remote, recent, and immediate memory; fair 
insight; moderate sleep impairment; no panic attacks; 
occasional suicidal thoughts but no homicidal thoughts.  The 
Veteran reported difficulty adapting to stressful 
circumstances, noting anxiety in response to situation 
stress; and difficulty establishing or maintaining effective 
relationships, noting that his only relationship is with his 
wife.  

The examiner diagnosed the Veteran with recurring major 
depressive disorder in partial remission, and anxiety 
disorder not otherwise specified.  The examiner assigned a 
GAF score of  55, but noted that this was based on the 
Veteran's self-report, and that, in November 2004, the 
Veteran's treating psychiatrist estimated the GAF as ranging 
from 65 to 70.  The examiner noted that the record indicates 
depression in remission, albeit on medication, for at least 
the past six years but that today the Veteran claims to have 
been chronically and severely depressed since discharge from 
military service.  The examiner further noted that the 
Veteran's statements in the claims file as well as those made 
on examination contradict one another and do not clearly 
establish the circumstances under which he left his job.  
Lastly, the examiner stated that the pattern of hostility 
reported by health care providers most likely contributed to 
the Veteran's resignation and subsequent unemployment.

A May 2005 VA mental health note reflects sleep impairment 
but stable mood, with medication working well.  Examination 
revealed good grooming; fluent, tremulous speech with deep 
tone; "pretty good" mood; anxious affect; no delusional 
thought content; goal-directed thought process; no auditory 
or visual hallucinations; no suicidal or homicidal ideation; 
and fair judgment and insight.  Diagnoses included major 
depressive disorder in remission and anxiety disorder not 
otherwise specified.  The GAF score was estimated as ranging 
from 65 to 70.

An October 2005 VA mental health note reflects sleep 
impairment but stable mood, with medication being very 
helpful.  Examination revealed good grooming; fluent, 
relevant, coherent, slow, and soft speech; euthymic mood; 
appropriate to anxious affect; normal thought content; no 
suicidal or homicidal ideation; fair judgment and insight; 
fair concentration; and average intelligence.  Diagnoses were 
major depressive disorder in remission and anxiety disorder 
not otherwise specified, the examiner assigned a GAF score of 
65..  

An April 2006 VA mental health note reflects complaints of a 
chronically depressed mood that the Veteran described as 
level and with which he is satisfied.  The Veteran reported 
no motivation to do anything during the day and that his day 
is mostly empty.  Examination revealed depressed mood; 
appropriate to depressed affect; no hallucinations or 
delusions; no suicidal or homicidal ideation; and fair 
insight.  The assigned GAF score was 50.  New medication was 
prescribed.

A May 2006 VA mental health note reflects that the Veteran 
has really benefited from the new medication and has noticed 
increased energy, elevated mood, and increased libido.  He 
reported feeling more jittery which he was willing to 
tolerate.  He denied any sleep or appetite disturbance.  He 
noted that he was doing his usual activities of going 
shopping with his wife.  He stated that he was not feeling 
well on his last visit and acknowledged being more depressed 
then.  Examination revealed a euthymic mood; appropriate 
affect; no hallucinations or delusions; no suicidal or 
homicidal ideation; and fair insight.  The assigned GAF score 
was  60.  

An August 2006 VA mental health note reflects that the 
Veteran was doing well and liked his current combination of 
medications.  He reported feeling anxious and jittery at 
times but stated that this side effect is tolerable given the 
benefits.  He reported occasionally feeling depressed for an 
hour or two but that would get better with medications.  
Examination revealed good grooming; fluent, relevant, and 
coherent speech; euthymic mood; appropriate affect; no 
hallucinations or delusions; spontaneous thought flow; no 
suicidal or homicidal ideation; and good judgment and 
insight.  The diagnosis was recurrent, moderate major 
depressive disorder.  The assigned GAF score was  60.

A January 2007 VA mental health note reflects that the 
Veteran's mood was good on the current combination of 
medications.  He denied vegetative symptoms or anxiety.  
Examination revealed good grooming; good mood; appropriate 
affect with full range; fluent, non-pressured, relevant, and 
coherent speech of regular rate and rhythm; linear, logical, 
and goal-oriented thought process; no suicidal or homicidal 
ideation; no delusions or obsessions; no hallucinations; good 
judgment; and fair insight.

An April 2007 VA mental health note reflects complaints of 
more trouble with depression and side effects of medications.  
The Veteran reported that he stopped taking his medications 
for about four or five days while being treated for his 
prostate and that he recently received new generic forms of 
two of his medications.  The examiner thought that the 
Veteran's symptoms were related to withdrawal from his 
medications and restarting them at a higher dose.  The 
examiner also thought that the Veteran may need a different 
dose of the generic forms of his medications.  Examination 
revealed adequate grooming; fair mood; appropriate affect 
with full range; fluent, non-pressured, relevant, and 
coherent speech of regular rate and rhythm; linear, logical, 
and goal-oriented thought process; no suicidal or homicidal 
ideation; no delusions or obsessions; no hallucinations; good 
judgment; and fair insight.

Collectively, the aforementioned medical evidence reflects 
that, since November 7, 1996, the Veteran's major depressive 
disorder has been primarily manifested by depressed mood, 
anxiety, and chronic sleep impairment.  These symptoms are 
reflective of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) contemplated in the 
currently assigned 30 percent rating.  

The Board also notes that the GAF scores assigned since 
November 7, 1996 are largely consistent with the 30 percent 
rating assigned. These scores have  ranged from 50 to 72, 
although the have primarily been in the 60 to 70 range.  
According to the DSM-IV,  GAF scores from  41 to 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF  scores ranging  from 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging from  61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational or school functioning (e.g., 
occasional truancy or theft within the household) but 
generally functioning pretty well with some meaningful 
interpersonal relationships.

Initially, the Board notes that the GAF score of 50  assigned 
in April 2006 was at a time that the Veteran acknowledged 
being more depressed.  However, upon changing medications, 
from May 2006, his condition improved and assigned GAF scores 
have since primarily been 60  indicating overall moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  Further, before April 2006, his GAF score was 
primarily estimated as ranging from 65 to 70, indicating some 
mild symptoms or some difficulty in social or occupational 
functioning-even less impairment than contemplated I the 30 
percent rating.  While an April 2005 examiner assigned a GAF 
of 52, symptoms indicative of  a GAF score from  51 to 60-
flat affect, circumstantial speech, and occasional panic 
attacks-simply are not reflected in the record.

The Board points out that, at no point during the period in 
question has the Veteran's psychiatric symptomatology more 
nearly approximated the level of disability contemplated in 
the next higher,  50 percent rating.  In this regard, the 
medical evidence does not show that he had flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking that are characteristic of a 50 percent rating.  
Although the Veteran may have had disturbances of motivation 
and mood, they have been alleviated by a combination of 
medication.  In addition, although he may have difficulty in 
establishing and maintaining social relationships, he has 
been able to maintain his marriage and was close to his wife.  
Thus, his overall disability is not reflective of 
occupational and social impairment with reduced reliability 
and productivity.  

As, for the period since November 7, 1996, the criteria for 
the next higher, 50 percent, rating are not met, it logically 
follows that the criteria for an even higher rating are 
likewise not met.  

C.  Both Periods

The Board also finds that there is no showing that, at any 
point since the effective date of the grant of service 
connection,  the disability under consideration has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b).  In this regard, 
the Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating for each period).  
The Board observes that, although the record is unclear as to 
the exact circumstances surrounding his termination of 
employment, the record does reflect that he voluntarily 
resigned and that he could return to work to a non-stressful 
job.  There also is no evidence that the disability has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson, and the claim for 
higher initial rating for major depressive disorder must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 30 percent for major 
depressive disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


